Citation Nr: 1415453	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), from August 24, 2007.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and S. M.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for PTSD, and assigned a 30 percent initial evaluation for it, effective October 6, 2005. 

By an October 2009 decision, the Board denied entitlement to an initial evaluation in excess of 30 percent for PTSD prior to August 24, 2007, and assigned a 50 percent evaluation for PTSD, effective from August 24, 2007.  The Veteran appealed the October 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated August 18, 2010, granted a Joint Motion for Remand.  This Order vacated the Board's decision, and remanded the matter for compliance with the instructions in the Joint Motion for Remand.  By a December 2010, decision, the Board again denied entitlement to an initial evaluation in excess of 30 percent for PTSD prior to August 24, 2007, and assigned a 50 percent evaluation for PTSD, effective from August 24, 2007.  The Veteran appealed the December 2010 Board decision to the Court which, by Order dated September 19, 2011, granted a Joint Motion for Remand.  This Order vacated that part of the Board's decision that denied entitlement to an initial evaluation in excess of 50 percent for PTSD, from August 24, 2007, and remanded for action consistent with the Joint Motion.  The appeal of the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD prior to August 24, 2007 was dismissed.  By a June 2012 Board decision, the Board again denied an initial evaluation in excess of 50 percent for PTSD, from August 24, 2011.  In a Memorandum Decision, dated September 23, 2013, the Court vacated the Board's June 2012 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.

Evidence has been received subsequent to the final consideration of the claim by the agency of original jurisdiction (AOJ).  Specifically, in May 2012, the Veteran provided additional evidence in the form of a lay statement; however, the Veteran's representative waived the right to initial consideration of this additional evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2013).  Additionally, VA treatment records, dated from December 2010 and January 2011, have been associated with the claims file and AOJ consideration has not been waived; however, these records do not specifically address PTSD and are not relevant to the instant claim, thus a remand is not necessary to allow the AOJ opportunity to review these records in relation to the current appeal.

The Board notes the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in July 2009.  That Veterans Law Judge is no longer employed by the Board.  By letter dated March 2012, the Veteran was provided the opportunity to testify at another hearing before a Veterans Law Judge.  In April 2012, the Veteran responded that he did not wish to appear at another hearing, thus Board may proceed with appellate consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, the increased rating claim for the Veteran's PTSD is on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

For the period from August 24, 2007, the Veteran's PTSD was manifested by suicidal thoughts, decreased energy, anhedonia, depressed mood, panic attacks, difficulty sleeping, nightmares, hypervigilance, exaggerated startle response, intrusive thoughts, restricted range of affect, irritability or outbursts of anger, feeling of detachment or estrangement from others, marked diminished interest or participation in significant activities and sense of a foreshortened future, productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

From August 24, 2007, the criteria for an evaluation of 70 percent, but no higher, for service-connected PTSD are met.  38 C.F.R. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for PTSD arose from a disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records and private records from a trauma specialist have been obtained and are in the claims file.  

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided PTSD examinations to the Veteran in April 2006 and March 2009.  Each examiner interviewed the Veteran and conducted a mental status examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007)  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2009, the issue on appeal was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an increased rating for his service-connected PTSD.  As such, appellate review may proceed without prejudice to the Veteran.


II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The rating decision appealed granted service connection for the disability at issue and assigned an initial rating.  Therefore, separate ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Criteria for rating disability due to PTSD are found in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  Id.

An August 24, 2007 VA psychiatry outpatient consult noted the Veteran had symptoms of decreased energy, anhedonia, depressed mood and sleep disturbance.   This record also assigned a GAF score of 60 and noted the Veteran was cooperative, with good eye contact, exhibited a depressed mood, a restricted affect, but did not display involuntary movements.  The August 2007 record indicated that Veteran had a normal rate and rhythm for speech, was coherent and logical and did not report delusions, hallucinations or perceptual disturbances.  A December 2007 social work psychosocial assessment consult found the Veteran was alert, groomed and oriented.  The Veteran also reported he had been feeling jittery the past few months.  The December 2007 note also reported the Veteran's eye contact was good, his mood was irritable with a restricted affect, and his motor function within normal limits.  The December 2007 note also reported the Veteran's speech was fluent and normal production, with limited variation in tone, his thought content was without delusion and he denied auditory or visual hallucinations.  The Veteran's insight was described as fair and a GAF score of 60 was assigned.  Additionally, the Veteran denied suicidal or homicidal thoughts, intentions or plans.  A January 2008 primary care clinic note the Veteran denied any depression, memory or personality changes.  A February 2008 social work telephone note stated the Veteran continued to report nightmares and his emotional barriers were described as being anxious, irritable and depressed.  

The Veteran was afforded a VA PTSD examination in March 2009 to assess the severity of any symptomatology which may have been present.  During the examination, the PTSD symptoms noted include panic attacks, difficulty sleeping, nightmares, hypervigilance, exaggerated startle response, intrusive thoughts, restricted range of affect, irritability or outbursts of anger, feeling of detachment or estrangement from others, marked diminished interest or participation in significant activities and sense of a foreshortened future.  The Veteran was described as oriented with unremarkable speech, psychomotor activity and thought processes.  He also displayed an anxious mood with a constricted affect.  No delusions were evinced.  The notes indicated the Veteran was cooperative.  The Veteran described good relationships with his surviving children and difficulties in a current relationship with a girlfriend.  He also stated he had friends in the fire department but that he does not see them since he retired.  The March 2009 VA examiner diagnosed the Veteran with PTSD and alcohol dependency and assigned a GAF score of 50.  Additionally, while the March 2009 VA examiner included alcohol dependency as part of the GAF score, the examiner also stated alcohol abuse was a way for the Veteran to cope with the symptoms of PTSD.

In an April 2009 statement, the Veteran argued the March 2009 VA PTSD examiner failed to accurately record his symptoms.  Specifically, the Veteran stated he reported to the March 2009 VA examiner that his panic attacks were once or twice a week but the March 2009 VA examination report only indicated panic attacks once a week.  

In July 2009 testimony, the Veteran stated he has a tendency to minimize his answers, even when talking to a regular doctor because he has a tendency to minimize everything in his life.  In July 2009, the Veteran testified that he is more jumpy, more startled and panicked,  and gets upset more.  He also stated he now stutters.  In July 2009 testimony, the Veteran also reported that he does not have any friends.  Additionally, he testified that he gets along with one of two surviving children.  In addition, S. M. testified the Veteran is continually panicking at hundreds of insignificant things daily.  In July 2009, S.M. also testified the Veteran imagines things that are not there, has an imaginary friend and once threw her to the ground during a flashback.  She further stated that the Veteran says he does not know how to do things that he has loved doing 20 years ago and that these more severe symptoms began within the last year.  

In a May 2012 statement, the Veteran explained that he has always had a tendency to minimize his true feelings as he felt it was a sign of weakness, or a male thing.  Also, in the May 2012 statement, the Veteran stated he has had many thoughts of suicide since Vietnam.  With respect to social relationships, the Veteran indicated that his girlfriend is his only friend, and his only other friend died in June 2008.  Additionally, the Veteran reported his girlfriend has told him his appearance and hygiene has been neglected since he retired 10 years ago.  

In weighing the evidence, the Board finds that the Veteran is entitled to a 70 percent rating from August 24, 2007.  This is based, in part, on the June 2009 VA PTSD examination report which provided a GAF score of 50 indicating serious symptomology.  The Board notes that, as described above, VA treatment records recorded GAF scores of 60.  However, the Veteran stated and testified, that he has a tendency to minimize his symptoms, thus the Board concludes that these scores may be inflated.  Additionally, S.M. testified in July 2009, in part, that during the last year, the Veteran was continually panicking, had an imaginary friend and once threw her to the ground during a flashback.  July 2009 testimony also revealed the Veteran only had relationships with his significant other and one of his children.  Finally, in a May 2012 statement the Veteran indicated his girlfriend was his only friend.  In the May 2012 statement the Veteran also reported suicidal thoughts.  Thus, the Board finds that a rating of 70 percent is warranted from August 24, 2007.  Although some of the symptoms listed as examples for a 70 percent rating have not been evident, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Thus, the Board finds that there has as likely as not been occupational and social impairment with deficiencies in most areas from August 24, 2007.  See 38 U.S.C.A. §  5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  In light of this finding, the Board concludes that a 70 percent rating is warranted for service-connected PTSD from August 24, 2007.  See 38 C.F.R. § 4.130.

Although a 70 percent rating is warranted for PTSD from August 24, 2007, an even higher rating is not warranted.  The evidence has not shown that the PTSD disability has resulted in total occupational and social impairment from August 24, 2007.  Even the March 2009 VA PTSD examination report, which provided lowest GAF score of record, stated the Veteran had problems in relationships due to PTSD, but did not characterize the PTSD as total.  Also, the while the Veteran exhibited an inability to maintain relationships, as shown by his testimony and lay statements, he nevertheless still has maintained a relationship with his girlfriend and there is some evidence of a relationship with one son.  Therefore, a total (100 percent) rating is not warranted because the Veteran does not have total occupational and social impairment.  See Id.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The symptoms of the Veteran's PTSD are reasonably described by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are reasonably described as those type and severity of symptoms.  Essentially, the Veteran has reported depressed mood, panic attacks, difficulty sleeping, nightmares, hypervigilance, exaggerated startle response, intrusive thoughts, among other symptoms of similar type.  The Veteran's reported symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting a total occupational and social impairment, which is a level of disability that is greater than what the Veteran has been found to have.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.  

In sum, when reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms approximate the criteria for a 70 percent rating, but no higher, from August 24, 2007.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

From August 24, 2007, entitlement to a 70 percent evaluation, but no higher, for service-connected PTSD is granted, subject to the provisions governing the award of monetary benefits.  


REMAND

The Board finds it necessary to remand the issue of entitlement to a TDIU, to the agency of original jurisdiction for additional development and consideration.  
As noted in the Introduction, the issue of a TDIU is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  Here, the record raises the issue of a TDIU.  Under 38 C.F.R. § 4.16(a) (2013), if the Veteran has only one disability ratable at 60 percent or more, a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow substantial employment as a result of the service-connected disability.  

Thus, based on the Board's award above, the Veteran is rated as 70 percent disabling for PTSD; and satisfied the schedular requirement for a TDIU.  Additionally, the Veteran's representative has argued a TDIU is raised by the record, in particular, the April 2006 VA PTSD examination report, which noted that the Veteran worked for 29 years as a fireman before retirement and that the Veteran generally got along well with people, but eventually he was not enjoying the work as much as he used to, was feeling irritable, and decided to retire.  

In light of above, the issue of a TDIU claim must be remanded for further development.  


Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, the AOJ must adjudicate the issue of entitlement to a TDIU.  If the benefit is not granted, the Veteran and his representative must be provided a copy of the unfavorable determination.  After the Veteran and his representative have had an adequate opportunity to respond to a supplemental statement of the case, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


